Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 18, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142184                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Mary Beth Kelly
            Plaintiff-Appellee,                                                                           Brian K. Zahra,
                                                                                                                     Justices
  v                                                                SC: 142184
                                                                   COA: 300545
                                                                   Houghton CC: 2009-002375-FH
  BRADLEY MICHAEL SPAGNOTTI,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 15, 2010
  order of the Court of Appeals is considered. We DIRECT the Houghton County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 18, 2011                        _________________________________________
           d0511                                                              Clerk